152 F.3d 1223
98 Cal. Daily Op. Serv. 7053
Lisette BALINT, Plaintiff-Appellant,v.CARSON CITY, NEVADA, a consolidated municipality;  RodBanister, in his official capacity only as Carson CitySheriff;  Kay Bennett, Tom Tatro, Janice Ayres, Greg Smith,in their official capacities only as Board of Supervisors,Carson City, Nevada, Defendants-Appellees.
No. 96-17342.
United States Court of Appeals,Ninth Circuit.
Sept. 8, 1998.

Before:  HUG, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.  The three-judge panel opinion, Balint v. Carson City, 144 F.3d 1225, 1226 (9th Cir.1998), is withdrawn.